DETAILED ACTION
	This action is responsive to 03/25/2020.
	Claims 1-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 26 is objected to because of the following informalities:  In line 2, change “same each other” to “same as each other”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-11, 13-16, 18-22, 24, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (W02018/197987, US Patent 11,217,635 B2, US Pub. 2020/0127064).
Regarding claim 1, Ikeda discloses a display device (see, for example, fig. 1 and 5A) comprising: a display substrate (layer 114-see figs. 5A and 24A); a light emitting element layer disposed on a surface of the display substrate (an EL layer 332 of display element 163-see fig. 24A) and including display pixels (display element 163 is part of a pixel circuit of a plurality of display pixels in a display portion 102-see figs. 2, 24A, and [col. 8, ll. 65-66]); a sensing substrate (layer 112-see figs. 5A and 24A) having a surface attached to another surface of the display substrate (see figs. 5A and 24A); a sensing element layer (layer 111-see figs. 5A and 24A) disposed on another surface of the sensing substrate and including sensing pixels (photoelectric conversion element 161-see fig. 24A and [col. 8, ll. 19-20]) that each sense light of a color (i.e., for sensing light of a particular color as illustrated in fig. 26C with description in [col. 49, ll. 11-19]); and a photorefractive layer disposed on the sensing element layer and including micro lenses (microlens array 440-see fig. 26C with description in [col. 49, ll. 11-15]).
Regarding claim 2, Ikeda discloses further comprising: a color conversion element layer disposed on the light emitting element layer, wherein the color conversion element layer includes: a wavelength conversion pattern including a quantum dot (see, for example, [col. 41, ll. 52-col. 42, ll. 3], which further discloses a plurality of stacked EL layers, one of which may include a layer with an inorganic compound such as quantum dot); and a color filter (see [col. 48, ll. 30-39]).
Regarding claim 5, Ikeda discloses wherein at least one of the display substrate and the sensing substrate is an opaque substrate (see, for example, fig. 24A with description in [col. 39, ll. 55-54], wherein it is disclosed that layer 112 includes a Si transistor provided on a silicon substrate 370. Please, note that silicon is an opaque material).
Regarding claim 6, Ikeda discloses wherein the display pixels include an organic light emitting diode (display element 163 is a light-emitting diode-see fig. 23A and [col. 38, ll. 17-18]), and the sensing pixels include a photo diode (see fig. 23A and [col. 38, ll. 20-23]).
Regarding claim 7, Ikeda discloses wherein the organic light emitting diode of the display pixels emits blue light (the EL layer 332 can emit light of different colors, including blue light (see [col. 40, ll. 39-55]).
Regarding claim 9, Ikeda discloses further comprising: a controller that controls the display pixels and the sensing pixels (see fig. 2 with description in [col. 5, ll. 64-col. 6, ll. 13], which illustrates a data processing portion 200 for controlling both the imaging portion 101 and the display portion 102).
Regarding claim 10, Ikeda discloses wherein the controller includes: an image processor that performs color processing on image data decoded from the sensing pixels and performs at least one of an image conversion and an image quality improvement (the image processing portion (GPU) 202 has a function of processing data on images (for example, images captured by the imaging portion 101, which may be CMOS image sensor)-see fig. 2, [col. 6, ll. 14-27], also [col. 5, ll. 26-35]).
Regarding claim 11, Ikeda discloses wherein the sensing pixels include: a first photoelectric conversion element that senses red light; a second photoelectric conversion element that senses green light; and a third photoelectric conversion element that senses blue light (see figs. 26A and 26C with description in [col. 48, ll. 22-29], wherein photoelectric conversion element 161 is provided for different colors, such as red, green, blue … each color filter 430a-430c) has a corresponding color with the photoelectric conversion element 161).  
Regarding claim 13, Ikeda discloses wherein at least one of the micro lenses of the photorefractive layer overlaps at least one of the photoelectric conversion elements of the sensing pixels (see fig. 26C, wherein each microlens 440 overlaps a corresponding photoelectric conversion element 161).
Regarding claim 14, Ikeda discloses further comprising: a color conversion filter disposed between the sensing element layer and the photorefractive layer (see fig. 26, which illustrates a color filter 430 (430a to 430c) disposed between a corresponding microlens 440 and photoelectric conversion element 161).  
Regarding claim 15, Ikeda discloses, wherein the sensing pixels absorb light of one color (each color filter (430a to 430c) and a corresponding photoelectric element 161 are associated with a particular color as shown in fig. 26C and further described in [col. 48, ll. 22-29]).
Regarding claim 16, Ikeda discloses wherein the color conversion filter includes: a first color filter that selectively transmits light of a first color; a second color filter that selectively transmits light of a second color; and a third color filter that selectively transmits light of a third color (see fig. 26C with description in [col. 48, ll. 22-29]).
Regarding claim 18, Ikeda discloses wherein each of the sensing pixels includes a light sensing element of an organic CMOS image sensor (an imaging device such as a CMOS image sensor can be used for the imaging portion 101-see [col. 6, ll. 14-16]). 
Regarding claim 19, Ikeda discloses a display device (see, for example, figs. 1 and 5A, 5C) comprising: a display surface formed on a surface of the display device (layer 113 includes a region 150 provided with a display element-see figs. 5A, 5C and 24A, also [col. 8, ll. 11-15]) and including a plurality of color areas defined by display pixels (the region 150 includes a plurality of display elements 163-see figs. 5A, 5C and 24, each display element includes an EL layer that preferably contains two or more kinds of light-emitting substances selected from substances emitting red, green, blue, yellow, orange, and the like-see [col. 40, ll. 39-49]); and a sensing surface formed on another side of the display device (see fig. 24A) and including a plurality of absorption areas defined by sensing pixels (i.e., regions that define each photoelectric conversion element 161-see fig. 24A), wherein each of the display pixels includes a light emitting element (i.e., display element 163 is a light-emitting element), each of the sensing pixels includes a photoelectric conversion element (i.e., a photodiode as an photoelectric conversion element 161-see fig. 24A, [col. 8, ll. 19-20], and [col. 43, ll. 37-39]), and a number of the display pixels is equal to a number of the sensing pixels (as shown in, for example, fig. 24A, there is a one-to-one correspondence between each display element 161 and each photoelectric conversion element 161).
Regarding claim 20, Ikeda discloses wherein the display pixels match one-to-one with the sensing pixels, and an image color collected by one of the sensing pixels emits light through a corresponding one of the display pixels (see, for example, fig. 24A).  
Regarding claim 21, Ikeda discloses wherein the display surface includes: a display area (region 150 provided with a display element-see fig. 5C and [col. 8, ll.11-12]); and a non-display area surrounding the display area (i.e., a frame area surrounding the display area (region 150) as shown in fig. 5C), and the display area includes: a light emitting area including the plurality of color areas (each display element 163 is a light-emitting element that emits color light-fig. 24A and [col. 40, ll. 39-49]); and a non-light emitting area distinguishing the plurality of color areas (i.e., areas between display elements 163-see fig. 24A).
Regarding claim 22, Ikeda discloses wherein the display device does not include in the display area a physical opening passing through the display device (see, for example, fig. 24A, also [col. 19, ll. 42-46], wherein it is disclosed that the display is not a see-through display). 
Regarding claim 24, Ikeda discloses wherein the plurality of color areas includes: a first color area that selectively emits light of a first color; a second color area that selectively emits light of a second color; and a third color area, that selectively emits light of a third color (the EL layer 332 (see fig. 4) may emit light of different colors, such as red, green, and blue-see, for example, [col. 40, ll. 39-49]). 
Regarding claim 26, Ikeda discloses wherein sizes of the plurality of absorption areas are substantially same as each other and are less than or equal to sizes of the see, for example, fig. 24B, wherein the sensing area (occupied by photoelectric element 161) is substantially the same size as the display element area (occupied by display element 163)). 
Regarding claim 27, Ikeda discloses a display device (see, for example, fig. 1 and 5A) comprising: a base substrate (layer 114-see figs. 5A and 24A); a light emitting element layer disposed on a surface of the base substrate (an EL layer 332 of display element 163-see fig. 24A); a color conversion element layer disposed on the light emitting element layer (see, for example, [col. 41, ll. 52-col. 42, ll. 3], which further discloses a plurality of stacked EL layers, which may include a layer with an inorganic compound such as quantum dot); a sensing element layer (layer 111-see figs. 5A and 24A) disposed on another surface of the base substrate and including sensing pixels (photoelectric conversion element 161-see fig. 24A and [col. 8, ll. 19-20]) that each sense light of a color (i.e., for sensing light of a particular color as illustrated in fig. 26C with description in [col. 49, ll. 11-19]); and a photorefractive layer disposed on the sensing element layer and including micro lenses (microlens array 440-see fig. 26C with description in [col. 49, ll. 11-15].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda.
Regarding claim 23, Ikeda, in for example, [col. 8, ll. 14-15], discloses that the regions 153, 151, and 150 substantially have the same area. Therefore, Ikeda does not appear to expressly disclose wherein an area of the sensing surface is less than an area of the display surface.
However, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have gleaned from the teachings of Ikeda (regions substantially having the same area) the idea of the sensing surface and the display surface having different areas, which simply amounts to choosing from a finite number of identified, predictable solutions (areas same or different), with a reasonable expectation of success. 
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Song (US Patent 10,720,607 B2).
Regarding claim 3, Ikeda does not appear to expressly disclose wherein the display substrate and the sensing substrate are flexible.
Song, in for example, fig. 1 with description in [col. 5, ll. 55-63], teaches an organic light emitting diode (OLED) display having a display substrate 110 that may be a flexible substrate. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Song with the invention of Ikeda by choosing a flexible substrate for the imaging display device, including the sensing substrate, in order to achieve a device with improved heat-resistance and durability (see [col. 5, ll. 55-67]).
Regarding claim 4, Ikeda discloses further comprising: a first encapsulation layer disposed on the light emitting element layer (see, for example, fig. 24A with description in [col. 42, ll. 4-7], which discloses a protective layer 382 provided over the light-emitting element with an adhesive layer 381 provided therebetween); and a second encapsulation layer disposed between the sensing element layer and the photorefractive layer (see, for example, fig. 26A with description in [col. 48, ll. 6-8], which further discloses an insulating layer 400 formed over the layer 111 or the layer 115 in which the photoelectric conversion element 161 is formed).
Ikeda does not appear to expressly disclose wherein each of the first encapsulation layer and the second encapsulation layer includes a first inorganic layer, an organic layer, and a second inorganic layer.
Song, in for example, fig. 1 with description in [col. 6, ll. 18-35], teaches an encapsulation layer 130 for an OLED display 100 having a multi-layer structure that includes a first inorganic layer 131, an organic layer 132, and a second inorganic layer 133.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Song with the invention of Ikeda by utilizing a multi-layer structure for the encapsulation layers on the light emitting element layer and the sensing element layer, in order to seal and protect the OLED layer (or sensing element layer) from deterioration from moisture and oxygen permeated from the external environment (see [col. 6, ll. 21-24]), according to known methods.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Lynch et al. (US Pub. 2013/0194199), hereinafter Lynch.
Regarding claim 8, Ikeda does not appear to expressly disclose wherein the organic light emitting diode and the photo diode are formed in a same process.
Lynch is relied upon to teach wherein the organic light emitting diode and the photo diode are formed in a same process (see, for example, [0042], which teaches fabricating OLEDs and sensors (photodetector, photo diodes, etc.) by the same process).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lynch with the invention of Ikeda such that the organic light emitting diode and the photodiode are formed in a same process, as taught by Lynch, which constitutes combining prior art elements according to known methods to yield predictable results.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Lee et al. (US Pub. 2016/0037098), hereinafter Lee, and Izuha et al. (US Pub. 2012/0249829), hereinafter Izuha.
Regarding claim 12, Ikeda does not appear to expressly disclose wherein the first photoelectric conversion element includes phthalocyanine, and the second photoelectric conversion element includes boron subphthalocyanine chloride or N, N-dimethyl quinacridone.
Lee is relied upon to teach wherein the first photoelectric conversion element includes phthalocyanine (see Lee et al. 2016/0037098-see [0083], which teaches that zinc phthalocyanine (ZnPc) is used as an organic material causing photoelectric conversion of light in a red wavelength band), the second photoelectric conversion element includes boron subphthalocyanine chloride or N, N-dimethyl quinacridone (boron subphthalocyanine  chloride (SubPC) and N,-N dimethyl quinacridone (DMQA) is used as an organic material causing photoelectric conversion of light in a green wavelength band-see [0083]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the invention of Ikeda by using the aforementioned organic materials for causing photoelectric conversion of light in red and green wavelength bands, as taught by Lee, as a simple substitution of one known element for another to yield predictable results (photoelectric conversion).
Ikeda in view of Lee does not appear to expressly teach and the third photoelectric conversion element includes triarylamines or oxadiazole-containing oligoaryls.
Izuha is relied upon to teach and the third photoelectric conversion element includes triarylamines or oxadiazole-containing oligoaryls (see, for example, see [0183], which teaches example organic materials of an organic photoelectric conversion film 91, which includes, amongst others, oxadiazole and derivatives thereof, wherein, among the organic materials, by selecting materials having peak sensitivity in the wavelength regions of red (R), green (G), and blue (B), a photoelectric conversion layer that configures RGB can be can be configured).  
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Adachi et al. (US Pub. 2006/0125387), hereinafter Adachi.
Regarding claim 17, Ikeda does not appear to expressly disclose wherein the micro lenses are manufactured by a photoresist method, a hot molding method, or a printing method.
Adachi is relied upon to teach wherein the micro lenses are manufactured by a photoresist method, a hot molding method, or a printing method (see [0206], which teaches forming a microlens array 910 by a photoresist method).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Adachi with the invention of Ikeda by forming the micro lenses using known methods, such as a photoresist method, as taught by Adachi, which constitutes applying a known technique to a known device ready for improvement to yield predictable results.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Joe (US Pub. 2020/0328259).
Regarding claim 25, Ikeda does not appear to expressly disclose wherein the first color area, the second color area, and the third color area have different sizes with each other.
see [0091], which teaches fabricating OLED pixels through a separate fine metal mask (FMM) method having openings with different forms/sizes for each subpixel).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Joe with the invention of Ikeda such that RGB color areas have different sizes, as taught by Joe, in order to fabricate an OLED panel capable of representing all of R/G/B based on difference of constituent materials capable of representing R/G/B (see [0091]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627